20-01187-jlg Doc 1-79 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          27 Filed     20:19:48
                                                   02/11/20 Page  1Doc
                                                                    of 227 Order
                                  Pg 1 of 2                     r=-======        -                                 ---·-
                                                                 USDC SDNY
                                                                                     n0rT,~ '
                                                                                     L L~.   j f   ,I...: '   'I   Fl LE D
                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 -------------------------------------------------------------- X
 Orly Genger, beneficiary of The Orly Genger 1993
 Trust,
                                                                    ORDER REGULATING
                                        Petitioner,                 PROCEEDINGS
             -v.-
                                                                    19 Civ. 9319 (AKH)
 Dalia Genger, as trustee of The Orly Genger 1993
 Trust, and The Sagi Genger 1993 Trust,

                                          Respondents.
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U .S.D.J.:

                 This matter principally concerns petitioner' s attempt to remove the trustee of

respondent the Orly Genger 1993 Trust and to seek an accounting of that Trust. Now before the

Court is, among other things, a stipulation dated February 7, 2020, consenting to a transfer of the

case to the Bankruptcy Court for the Southern District of New York, in light of the bankruptcy of

petitioner Orly Genger. ECF No. 25. However, as noted in a letter from counsel to respondent

Dalia Genger submitted February 10, 2020, ECF No . 26, the stipulation appears to only include

some, but not all, of the parties to this action. A transfer cannot be "stipulated" to without the

consent of all parties. See, e.g. , 28 U.S .C. § 1404(6) (requiring the "consent or stipulation of all

parties"). To clarify the record, the parties are hereby directed as follows :

    1. No later than 5:00 p.m. on February 14, 2020, the parties shall submit a joint letter to the
       Court, and uploaded to the docket, stating whether all parties agree to a transfer of this
       matter to the bankruptcy court.

    2. If all parties agree, the joint letter shall attach an updated stipulation.

    3. If any party does not agree that a transfer is proper, the reason for that party' s opposition
       shall also be included in the joint letter. See Alvin K. Hellerstein, Individual Rules at
       2. E. This opposition should explain, at least, why transfer of this case is not required by
       the Southern District of New York' s Amended Standing Order of Reference, 12 Misc. 32,


                                                        1

                                                                                                                    1
20-01187-jlg Doc 1-79 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                               Document       06/20/20
                                          27 Filed     20:19:48
                                                   02/11/20 Page 2Doc
                                                                   of 227 Order
                                  Pg 2 of 2



         dated February 1, 2012, which provides that, "Pursuant to 28 U.S.C. Section 157(a) any
         or all cases under title 11 and any or all proceedings arising under title 11 or related to a
         case under title 11 are referred to the bankruptcy judges for this district." If necessary,
         upon receipt of a letter evincing disagreement, the Court will impose a briefing schedule
         for formal motions. See Alvin K. Hellerstein, Individual Rules at 2.B ("Letter motions or
         oppositions will not be accepted.").

   4. Finally, the joint letter shall include the parties' views-or agreement, as the case may
      be-on whether the pending motion to transfer this case to the Western District of Texas,
      ECF No. 3, is moot. See ECF No. 15 ("[L]ast week ... the bankruptcy court transferred
      venue of the bankruptcy case to New York .... [G]iven the ordered change in venue, the
      previously filed motions to transfer the removed cases to Texas are moot, but any motion
      or stipulation in that regard also must await appointment of the new trustee.").

In order to, inter alia, allow the Court time to review the above-ordered letter submission, the

letter request dated February 5, 2020, seeking a 45-day extension for the Bankruptcy Trustee to

respond to the pending remand motions, is granted.




Dated:
                 SO ORDERED.

                February / 0,020
                New   Yort:N:w York
                                                                                                         -
                                                               United States District Judge




                                                   2

                                                                                                         2
